BURNETT, J.,
Dissenting. — The state Constitution has always been construed as a restriction, and not a grant, of power. Constantly since the organization of the state government the rule has been that the legislative assembly lawfully can enact any statute it chooses, unless forbidden by the Constitution of the state or of the United States. Section 10 of Article XI of the state Constitution reads thus:
“No county shall create any debts or liabilities which shall singly or in the aggregate, with previous debts or liabilities, exceed the sum of $5,000, except to suppress insurrection or repel invasion or to build or maintain permanent roads within the county; and debts for permanent roads shall be incurred only on approval of a majority of those voting on the question, and shall .not either singly or in the aggregate with previous debts and liabilities incurred for that purpose, exceed six per cent of the assessed valuation of all the property in the county.”
The language is restrictive throughout. It does not grant any power affirmatively. Its prohibitions are laid upon the counties only. It does not profess to prevent the legislative assembly from further limiting the indebtedness which counties may incur. It well may be conceded that the legislature could not authorize county indebtedness for roads in excess of the 6 per cent limit; but the power of that body is not limited in the other direction. The question ought not to be settled by consideration of this section alone. It is only a part of the Constitution, and that *258instrument ought to be construed and enforced so that, if possible, all its parts shall harmonize. In the adoption of this section there was no intention to abridge the power of the legislature to enact laws to promote economy and lower taxation. The positive limit of 2 per cent established by law is not affected by the, constitutional negative of 6 per cent. In construing the new section we must bear in mind the former and older Section 1 of Article IV, vesting the legislative power in the legislative assembly, subject, of course, to the people’s reservation of the powers of initiative and referendum.
The amendment does not in any sense profess to divorce counties from the control of the legislature in limiting their expenditures or to repeal any of its previous enactments. To give the amendment the effect of an affirmative direction or license to counties to go in debt 6 per cent of their property valuation, is to cripple the legislative power unwarrantably.
I concur in the dissent of Mr. Justice Benson.